SUPPLEMENTAL OPINION ON DENIAL OF REHEARING April 8, 1999 William R. Simpson, Jr., Public Defender, by; Russell Byrne, Deputy Public Defender, for appellant. Mark Pryor, Att’y Gen., by: Vada Berger, Ass’t Att’y Gen., for appellee. Robert L. Brown, Justice. The State of Arkansas petition for tions for rehearing on the basis that this court has misread Ark. Code Ann. § 20-47-205 (e) (Supp. 1997) and interpreted it in such a way as to render absurd results.1 Two amicus curiae briefs have been filed in support of the State’s position: one by the Office of the Prosecutor Coordinator and a second by the Arkansas Department of Human Services. We deny the petition for rehearing but issue this supplemental opinion in further clarification of our opinion. The pertinent section reads: (e) Each probate judge within the Sixth District may conduct involuntary commitment hearings prescribed by §§ 20-47-214 and 20-47-215 provided that the person sought to be committed is detained within the boundaries of the Sixth District at the time of the hearing. Provided, however, if the person was transported to a location within the Sixth District by order of a court outside the Sixth District, the court of original jurisdiction may conduct the hearings prescribed by §§ 20-47-214 and 20-47-215. See Ark. Code. Ann. § 20-47-205(e) (Supp. 1997). This section clearly provides that probate judges in Pulaski County may conduct forty-five-day hearings under § 20-47-214, if the person to be committed for evaluation is being detained in Pulaski County. It further states, unambiguously, that if a court outside the Sixth Judicial District transferred the person to Pulaski County, that court may conduct the forty-five-day hearing. The statute does not require that the probate judge outside the Sixth Judicial District actually conduct this hearing in Pulaski County, as our original opinion erroneously stated. The problem with § 20-47-205 (e) is that it does not provide the capacity in which the Pulaski County probate judge presides over these hearings. Despite this deficiency, it is clear to us, in answer to DHS, the Prosecutor Coordinator, and the State, that § 20-47-205(e) does not convert a Pulaski County probate judge into a probate judge from the county of original jurisdiction, in this case Stone County. Without a clear direction from the General Assembly, we will not assume that a Pulaski County probate judge automatically becomes a Stone County Probate Judge simply because a person has been transferred to a detention facility within Pulaski County. Second, if a Pulaski County probate judge is to conduct the forty-five-day hearing in his or her own capacity, a petition must be filed before the Pulaski County Probate Court. Though we recognize the time constraints involved in many of these commitment proceedings, a filing by an interested party prefatory to a Pulaski County probate judge’s conducting a forty-five day hearing is necessary to commence the matter before that judge. In short, we read § 20-47-205 (e) as authorizing Pulaski County probate judges to conduct the forty-five-day hearings as Pulaski County probate judges, but a petition must be filed before that court to give it jurisdiction. Petition denied.   Act 1224 of 1997 caused this section to be rewritten so that the pertinent section at issue is § 20-47-205(e) and not § 20-47-205(g), as cited in the original opinion.